PER CURIAM
Anthony Carr Sr. and Anthony Carr Jr. (collectively "Appellants") appeal from the Circuit Court of St. Louis County's order and judgment granting the Verified Motion to Set Aside Default Judgment ("the Motion") filed by Jay's Classic Bar & Grill L.L.C. ("Respondent"). The trial court granted the Motion on September 11, 2018, and Appellant filed this appeal on October 22, 2018.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *331would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).